Mollison, Judge:
The merchandise the subject of the appeals for reappraisement enumerated in the schedule of reappraisements attached hereto consists of rubber vulcanizing materials imported from the Federal Republic of Germany at various dates in 1956, 1957, and 1958, prior to 'the effective date of the valuation provisions of the Customs Simplification Act of 1956.
Counsel for the parties have limited the appeals to the items of merchandise described in the attached schedule A and have submitted the appeals for decision upon stipulation, on the basis of which I find that foreign value, as defined in section 402(c), Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, is the proper basis for the determination of the value of the merchandise described in the said schedule A and that such value in each instance is as indicated in the said schedule.
The appeals for reappraisement having been abandoned as to all other merchandise, they are, to that extent, dismissed.
Judgment will issue accordingly.

*557



*558